DECISION
The application of the above-named defendant for a review of the sentence of 20 years for attempted robbery imposed on August 13, 1962, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
Presuming, as we do, that the sentencing judge was correct in his assessment of the situation, we are unable to say that the imposed sentence was not proper, reasonable, and sufficiently lenient, the individual, the crime, and the sentencing goals kept. in mind, particularly when it is considered that the defendant has a record of 2 prior felony convictions, that he committed the present crime while on parole, and that this crime may be punished by imprisonment without limit.
Defendant is incorrect in his contention that under Section 94-115, R.C.M. 1947, the longest sentence he could have received is 5 years. That statute merely relates to felonies for which a. punishment is not prescribed. Attempted robbery does have a punishment prescribed by Section 94-4711, R.C.M. 1947, which provides in effect, so far as defendant is concerned, that attempted robbery is punishable by imprisonment for a term not exceeding one-half of the longest term prescribed for robbery. Robbery is punishable by imprisonment for a term of not less than one year with no maximum. Section 94-4303, R.C.M. 1947, State v. Knight, 142 Mont. 27, 387 P.2d 22. This has been the situation since Section 94-4303 was amended in 1921, some years after State v. Paisley 36 Mont. 237, 92 Pac. 566, cited by defendant, and so State v. Paisley is inapplicable. _ Since no maximum exists for robbery itself and one-half of infinity is still infinity, the possible punishment for attempted robbery is without limit, and defendant’s sentence of 20 years is within such confine.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.